DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a method of forming an image of a target layer included in a sample in which a plurality of layers are stacked or an image of a pattern formed of a plurality of layers, the method comprising: by rotating the sample with an axis in a normal direction of a sample surface as an axis of rotation and irradiating the sample with an ion beam from a direction inclined with respect to the normal direction via a mask which is provided at a position separated from the sample and has an opening through which an ion beam selectively passes, forming a hole having a band-shaped sloped surface region inclined with respect to the sample surface; irradiating the band-shaped sloped surface with a charged particle beam; detecting charged particles obtained based on the irradiation; generating, based on the detection of the charged particles, a first image including a plurality of different band-shaped luminance regions included in the sloped surface; and identifying, by using the first image, the target layer, a luminance region including the pattern formed of the plurality of layers, or the pattern formed of the plurality of layers.
The closest prior arts of record are US 5,892,225 (Okihara) and US 2017/0138725 (Kawada et al.).  Okihara discloses a method of forming an image of a target layer included in a sample in which a plurality of layers are stacked or an image of a pattern formed of a plurality of layers, the method comprising: by irradiating the sample with an ion beam from a direction inclined with respect to the normal direction, forming a hole having a band-shaped sloped surface region inclined with respect to the sample surface; irradiating the band-shaped sloped surface with a charged particle beam; detecting charged particles obtained based on the irradiation; generating, based on the detection of the charged particles, a first image including a plurality of different band-shaped luminance regions included in the sloped surface (fig. 23 especially).  Okihara does form the sloped surface in the claimed manner and does not identify by using the first image, the target layer, a luminance region including the pattern formed of the plurality of layers, or the pattern formed of the plurality of layers.  Kawada et al. also discloses forming and imaging a band-shaped sloped surface region inclined with respect to a sample surface for a multi-layer sample; and also discloses identifying, by using the image, the pattern formed of the plurality of layers (fig. 19).  There is no obvious reason to combine these arts in such a manner as to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881